Name: 98/2/EC: Council Decision of 18 December 1997 fixing the amount of the Community financial contribution for 1997 to expenditure incurred by the Swedish authorities for the release of smolt
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  cooperation policy;  economic policy;  agricultural activity;  Europe;  natural environment
 Date Published: 1998-01-03

 Avis juridique important|31998D000298/2/EC: Council Decision of 18 December 1997 fixing the amount of the Community financial contribution for 1997 to expenditure incurred by the Swedish authorities for the release of smolt Official Journal L 001 , 03/01/1998 P. 0008 - 0008COUNCIL DECISION of 18 December 1997 fixing the amount of the Community financial contribution for 1997 to expenditure incurred by the Swedish authorities for the release of smolt (98/2/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 125 thereof,Whereas Article 125 of the Act of Accession provides that the Council, acting by a qualified majority on a proposal from the Commission, shall fix annually the amount of the Community's financial contribution to the release of smolt carried out by the competent Swedish authorities;Whereas that financial contribution must be approved in the light of the balances existing immediately before Sweden's accession;Whereas Council Regulation (EEC) No 2210/80 of 27 June 1980 on the conclusion of an Agreement between the European Community and the Government of Sweden relating to certain measures intended to promote the reproduction of salmon in the Baltic Sea (1) provides that the amount of the Community contribution must be equal to the actual costs to the Swedish authorities of breeding, tagging and releasing the quantity of smolt necessary to produce a quantity of salmon equal to the non-reciprocal quota allocated to the Community in the Swedish fishery zone for the year during which the contribution is to be granted;Whereas the Commission has received Sweden's application for the Community financial contribution for 1997; whereas this application is the same as for 1994;Whereas the International Committee for Baltic Fisheries has recommended a TAC for the Baltic salmon stock and the proportion of that TAC to be allocated to the Community;Whereas the TAC fixed for 1997 has been reduced; whereas the Swedish application must be re-examined in the light of that fact;Whereas the amount of the Community financial contribution has been calculated by applying proportionally this reduction to the non-reciprocal quota which Sweden would have allocated to the Community, had the bilateral agreement remained applicable,HAS ADOPTED THIS DECISION:Article 1 The amount of the Community financial contribution for 1997 to expenditure on promoting salmon reproduction in the Baltic Sea shall not exceed ECU 575 382.Article 2 This Decision is addressed to the Kingdom of Sweden.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 226, 29. 8. 1980, p. 7.